ORDER

PER CURIAM.
Following a jury trial, defendant Bobby Williams was convicted of one count of burglary in the second degree, § 569.170, R.S.Mo.1986. He received a thirteen-year sentence as a class X offender pursuant to § 558.019, R.S.Mo.1986.
No jurisprudential purpose would be served by a written opinion. We affirm the judgment in accordance with Rule 30.25(b).
Defendant also appeals the motion court’s denial of his Rule 29.15 motion for ineffective assistance of trial counsel.
The judgment of the motion court denying defendant’s Rule 29.15 motion is not clearly erroneous. An opinion would have no prece-dential value. The judgment is affirmed in accordance with Rule 84.16(b).